MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       Jun 14 2019, 9:48 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
Anderson, Agostino & Keller P.C.                         Attorney General of Indiana
South Bend, Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination of                      June 14, 2019
the Parent-Child Relationship of:                        Court of Appeals Case No.
St.W. and Se.W. (Minor Children),                        18A-JT-3154
and                                                      Appeal from the St. Joseph Probate
                                                         Court
A.W. (Father)
                                                         The Honorable James Fox, Judge
Appellant-Respondent,
                                                         Trial Court Cause Nos.
        v.                                               71J01-1711-JT-120
                                                         71J01-1711-JT-121

The Indiana Department of Child
Services,
Appellee-Petitioner.



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019                  Page 1 of 21
                                  Case Summary and Issue
[1]   A.W. (“Father”) appeals the involuntary termination of his parental rights to

      St.W. and Se.W. (collectively, the “Children”).1 The sole issue Father presents

      on appeal is whether sufficient evidence supported the termination of his

      parental rights. Concluding that there was sufficient evidence to support the

      termination, we affirm.



                              Facts and Procedural History
[2]   Father and Mother were married for approximately five years, but eventually

      divorced. They are the biological parents of St.W., born on April 23, 2009, and

      Se.W., born on October 27, 2011.


[3]   On August 10, 2016, the Indiana Department of Child Services (“DCS”)

      received a report that Father had sexually abused the Children. The report

      indicated that the Children were living in an apartment with Father, Father’s

      fiancée, E.B., and E.B.’s children.2 The supervising family case manager

      (“FCM”) who received the report traveled to the apartment and presented a

      notice of detention to E.B., as Father was not present, informing E.B. “that [the

      FCM was] detaining [the Children]” and would be transporting them to a child




      1
       L.T. (“Mother”) executed consents to the Children’s adoption prior to the termination hearing and does not
      participate in this appeal.
      2
       Father testified at the termination hearing that, in August 2016, he and the Children lived with Father’s
      mother during the workweek and spent the weekends at E.B.’s apartment with E.B. and her children.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019                     Page 2 of 21
      advocacy center to be forensically interviewed. Transcript of Evidence, Volume

      2 at 8.


[4]   During the forensic interview, St.W., who was seven years old at the time,

      alleged that she had been sexually abused by her paternal uncles and Father.

      Se.W., who was four years old at the time, alleged that she had been sexually

      abused by Father and by an uncle. Se.W. also disclosed that her two uncles

      touched her inappropriately while she was living in her paternal grandmother’s

      home, and that Father knew of the incident. Based on the information obtained

      during the interviews, the Children were not returned to Father’s home and

      were eventually placed with Mother.


[5]   On August 12, 2016, DCS filed a petition alleging that St.W. and Se.W. were

      children in need of services (“CHINS”). On September 12, 2016, the probate

      court held an initial hearing and, based upon Mother’s and Father’s admissions

      to the allegations set forth in the CHINS petition, adjudicated the Children

      CHINS. Two days later, the probate court issued an order directing the

      Children to be removed from Mother’s home and placed with their maternal

      grandmother.


[6]   On October 5, 2016, the probate court issued a dispositional order, inclusive of

      a parent participation plan, which directed Father to do, among other things,

      the following: (1) “notify the [FCM] of any changes in address . . . within five

      days of said change”; (2) “allow the [FCM] or other service providers to make

      announced and unannounced visits” to his home; (3) “[i]f a program [or


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 3 of 21
      programs] is/are recommended by the [FCM] or other service provider, . . .

      enroll in that program [within] a reasonable time, not to exceed thirty days and

      participate in that program without delay or missed appointments”; (4) keep all

      appointments “with any service provider, DCS, or CASA/GAL”; (5)

      “maintain suitable, safe and stable housing with appropriate bedding,

      functional utilities, [and] adequate supplies of food”; (6) “secure and maintain a

      legal and stable source of income”; (7) “complete a parenting assessment and

      successfully complete all recommendations developed as a result of the

      parenting assessment”; (8) “complete a psychological evaluation[]”; and (9) not

      permit the Children’s paternal uncles to have any access to or communication

      with the Children. Appellant’s Appendix, Volume 2 at 21-22.


[7]   DCS filed a progress report on December 15, 2016, indicating that Father had

      been compliant with the dispositional order and that the permanency plan was

      reunification. Following the three-month progress hearing, held on January 4,

      2017, the probate court found Father to be in compliance with the dispositional

      order. On February 3, 2017, a court appointed special advocate (“CASA”) was

      appointed for the Children On February 8, 2017, the probate court granted

      DCS’s motion to modify the dispositional decree and ordered the Children to

      be placed with their maternal cousin.


[8]   DCS filed its six-month progress report on April 3, 2017. The permanency plan

      remained reunification. At the six-month periodic case review hearing, held on

      April 5, 2017, the probate court (among other things) approved the Children’s

      continued placement with their maternal cousin. However, on June 26, 2017,

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 4 of 21
       DCS filed a Motion for Emergency Change in Placement. The motion was

       granted on the following day, and the Children were placed in foster care. The

       progress report that DCS filed on August 4, 2017, changed the permanency

       plan to reunification and adoption. On August 9, 2017, the probate court held

       a twelve-month permanency hearing and approved the change in the

       permanency plan, i.e., “Reunification with a concurrent plan of adoption.”

       Exhibits at 128.


[9]    On December 15, 2017, DCS filed its Verified Petition for Involuntary

       Termination of the Parent-Child Relationship, requesting that the probate court

       terminate Mother’s and Father’s parental rights as to the Children. On August

       3, 2018, DCS filed a progress report changing the permanency plan to adoption,

       based in part on the following:


               Father has been attending individual therapy after a significant
               lapse in any services. He has made minimal progress towards the
               children’s disclosures and has called them liars when addressing
               their claims about sexual abuse. Father had asked if he would be
               able to write letters, however he has not provided FCM with any
               letters to give to the children’s therapists.


       Id. at 151. It was recommended that Father have no visitation with the

       Children. On August 8, 2018, a twelve-month permanency hearing was held,

       and the probate court accepted the progress report and approved the

       permanency plan of adoption.


[10]   The probate court held the termination of parental rights (“TPR”) hearing on

       October 19, 2018, and, after hearing evidence, took the matter under
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 5 of 21
       advisement. On December 11, 2018, the probate court issued findings of fact

       and conclusions thereon and granted the TPR. Father now appeals.

       Additional facts will be provided as necessary.



                                  Discussion and Decision
                                      I. Standard of Review
[11]   Although we acknowledge that the parent-child relationship is “one of the most

       valued relationships in our culture,” we also recognize that “parental interests

       are not absolute and must be subordinated to the child’s interests in determining

       the proper disposition of a petition to terminate parental rights.” Bester v. Lake

       Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal

       quotations omitted). The involuntary termination of one’s parental rights is the

       most extreme sanction a court can impose because termination severs all rights

       of a parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

       App. 2001), trans. denied. As such, termination is intended as a last resort,

       available only when all other reasonable efforts have failed. Id. The purpose of

       terminating one’s parental rights is not to punish the parent, but rather to

       protect the child. Id.


[12]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences most favorable to the judgment. Id. In deference to


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 6 of 21
       the trial court’s unique position to assess the evidence, we will set aside its

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; cert. denied,

       534 U.S. 1161 (2002). Thus, if the evidence and inferences support the

       decision, we must affirm. Id.


[13]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester, 839 N.E.2d at 147.

       First, we determine whether the evidence supports the findings, and, second,

       we determine whether the findings support the judgment. Id. “Findings are

       clearly erroneous only when the record contains no facts to support them either

       directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

       judgment is clearly erroneous only if the findings do not support the court’s

       conclusions or the conclusions do not support the judgment thereon. Id.


                                  II. Statutory Requirements
[14]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although

       parental rights are of a constitutional dimension, the law provides for the

       termination of these rights when parents are unable or unwilling to meet their

       parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008).


[15]   For our purposes, to terminate a parent-child relationship, DCS must have

       alleged and proven by clear and convincing evidence that:

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 7 of 21
        (A) that one (1) of the following is true:


                (i) The child has been removed from the parent for at least
                six (6) months under a dispositional decree[; or]


                                               *****


                (iii) The child has been removed from the parent and has
                been under the supervision of a county office of family and
                children or probation department for at least fifteen (15)
                months of the most recent twenty-two (22) months,
                beginning with the date the child is removed from the
                home as a result of the child being alleged to be a child in
                need of services or a delinquent child;


        (B) that one (1) of the following is true:


                (i) There is a reasonable probability that the conditions
                that resulted in the child’s removal or the reasons for
                placement outside the home of the parents will not be
                remedied[; or]


                (ii) There is a reasonable probability that the continuation
                of the parent-child relationship poses a threat to the well-
                being of the child[;]


                                               *****


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of
        the child.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 8 of 21
       Ind. Code § 31-35-2-4(b)(2). “[I]f the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


                               III. Sufficiency of the Evidence
[16]   Father first challenges the sufficiency of the evidence supporting the probate

       court’s findings as to subsection (b)(2)(B) of the termination statute cited above,

       that is, remedy of conditions resulting in removal and threat to child’s well-

       being. See Ind. Code. § 31-35-2-4(b)(2)(B). He also challenges whether

       termination was in the best interests of the Children. Initially, we observe that

       subsection (b)(2)(B) of the termination statute is written in the disjunctive.

       Thus, DCS was required to establish only one of the two requirements of the

       subsection by clear and convincing evidence. See L.S., 717 N.E.2d at 209.

       Nevertheless, the probate court determined that both conditions of this
                                               3
       subsection had been satisfied. We, however, need only consider whether

       sufficient evidence supports the probate court’s determination that there is a

       reasonable probability the conditions resulting in the Children’s removal from

       Father’s care will not be remedied.




       3
         The probate court concluded that the evidence clearly and convincingly established a reasonable probability
       that Father would not remedy the conditions resulting in the Children’s removal and that continuation of the
       parent-child relationship between Father and the Children posed a threat to the Children’s well-being. See
       Appellant’s App., Vol. 2 at 77.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019                    Page 9 of 21
                  A. Remedy of Conditions Resulting in Removal
[17]   The Children were removed from Father’s care because the Children accused

       him and their paternal uncles of sexually abusing them. On appeal, Father

       argues that DCS failed to prove by clear and convincing evidence that there was

       a reasonable probability that the conditions that resulted in the Children’s

       removal from his care would not be remedied. Father maintains that, although

       “the [C]hildren were removed initially because of allegations of inappropriate

       touching[, t]here was testimony [presented at the TPR hearing] that Father kept

       appointments, maintained suitable housing, maintained employment,

       completed parenting classes, completed a psychological evaluation, participated

       in counseling, and complie[d] with the no contact order.” Appellant’s Brief at

       10 (citations to record omitted).


[18]   In deciding whether the conditions that resulted in a child’s removal will not be

       remedied, a juvenile court must judge a parent’s fitness to care for his or her

       child at the time of the termination hearing, taking into consideration evidence

       of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001),

       trans. denied. It must evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation. Id. Pursuant to this rule, courts have properly considered evidence

       of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. A.F.

       v. Marion Cty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App.

       2002), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 10 of 21
[19]   The juvenile court also may consider, as evidence of whether conditions will be

       remedied, the services offered to the parent by DCS, and the parent’s response

       to those services. Id. at 1252. A juvenile court need not wait until a child is

       irreversibly influenced by a deficient lifestyle such that his or her physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). A pattern of unwillingness to deal with parenting problems and to

       cooperate with counselors and those providing social services, in conjunction

       with unchanged and unacceptable home conditions, will support a finding that

       there exists no reasonable probability that the conditions will change. Matter of

       D.B., 561 N.E.2d 844, 848 (Ind. Ct. App. 1990).


[20]   In reaching its conclusion that the evidence established a reasonable probability

       that Father would not remedy the conditions resulting in the Children’s

       removal, the probate court found as follows:


               73.     ...
               a.      Father has made little progress in therapy;
               b.      Father insisted that the children were lying for almost two
                       (2) years;
               c.      Father has demonstrated that he has not been prepared to
                       help or support his children;
               d.      Father has demonstrated an inability to appreciate the
                       trauma or the needs of his own children;
               e.      Despite finally admitting that his children are not lying[,]
                       Father has done little if anything to otherwise comply with
                       the Dispositional Order;




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 11 of 21
               f.      Father’s continued refusal to admit that his children were
                       abused, keep them safe, or work collaboratively toward
                       reunifying his family;

                                                      *****

               h.      [The uncles] still live with paternal grandmother, and
                       Father still resides with [his fiancée, E.B.]; . . . .

       Appellant’s App., Vol. 2 at 76-77. We find that the testimony presented at the

       TPR hearing supports the probate court’s findings and the court’s ultimate

       conclusion that the conditions resulting in the Children’s removal would not be

       remedied.


[21]   Father’s fiancée, E.B., admitted that in December 2015, eight months prior to

       DCS involvement, St.W. disclosed that her two uncles and a cousin had

       touched her inappropriately. E.B. did not report the abuse to DCS or law

       enforcement. Father admitted that he was aware of the allegations against the

       uncles, a cousin, and himself but did not report the allegations because he

       thought that St.W. was lying. Father continued to allow the uncles and the

       cousin to have contact with the Children.


[22]   Testimony was presented that Father made multiple statements that the

       Children lied about the sexual abuse and that Mother was to blame. For

       instance, after viewing the Children’s forensic interviews, Father stated in

       therapy that “he felt like something happened with the kids[.]” Tr., Vol. 2 at

       53. However, Father said it was “hard for him to believe that” the paternal

       uncles could have sexually abused them “because right after [Father] saw one

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 12 of 21
       [of] the videos, he actually saw one of the uncles, and it was kind of hard for

       him to process that and even to look at the uncle for a little while.” Id. At the

       TPR hearing, Father testified that “at the beginning of the situation,” he

       thought the Children were lying, but that “after going through the coping skills

       [therapy] and everything that I’ve gone through, I no longer believe they’re

       liars, but believe something has happened.” Id. at 123. Nevertheless, he

       blamed the Children’s significant behavioral issues, including bed wetting and

       anger issues, on their visits with Mother. However, Mother had very limited

       contact with the Children prior to the filing of the CHINS case and had not

       seen them in the six months prior to the filing of the CHINS petition.


[23]   Per the Dispositional Order, Father completed a psychological evaluation with

       Dr. Warren Sibilla, a clinical psychologist. Dr. Sibilla testified that he found

       Father’s answers during the evaluation defensive and that Father sought to

       “portray himself in an overly positive manner . . . .” Id. at 31. Father worked

       with George Prosper, his therapist, for one year. Prosper reported that Father

       attended therapy regularly but made little progress. Prosper initially worked to

       complete the therapy goals that Dr. Sibilla recommended and attempted to

       work with Father on parenting skills. However, Father told the therapist that

       “he’s not going to get the kids back because he doesn’t see that happening[,]”

       and that there was no need to discuss parenting skills. Id. at 56. So, the therapy

       sessions centered on helping Father deal with the stress caused by the case.


[24]   The CASA, Rebecca Peterson, testified that Father became angry with her

       when she tried to discuss the case with him, and, on one occasion, when the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 13 of 21
       two were talking on the phone, Father hung up her. The CASA further testified

       that “as long as [Father] maintains that [the Children] are lying, that that

       prohibits any improvement in the situation[,] and at least what [Father]’s

       expressed to me has always been what’s in [Father’s] best interest.” Id. at 62.


[25]   The ongoing FCM, Deborah Banghart, was asked at the TPR hearing if the

       reasons that led to the Children’s removal from Father had been remedied. She

       stated, “No,” and explained: “He has made several statements that have been

       reported to me that the children have lied and has spent quite a bit of time

       telling me that [M]other is to blame for this.” Id. at 83. She further explained:


               I think that the children have both verbalized that they are afraid
               he’s going to take them. Even when mom has had visits, they’ve
               been afraid that dad would show up and take them during visits.
               [St.W.] has, on three separate occasions in front of me, said that
               dad has touched her inappropriately and those issues have not
               been resolved for those children.


       Id.


[26]   Given this evidence, we find that DCS proved by clear and convincing evidence

       that the conditions resulting in the Children’s removal would not be remedied.

       The probate court’s findings are not clearly erroneous.


                                   B. Best Interests of Children
[27]   Father also argues that there was insufficient evidence to support the probate

       court’s conclusion that termination of Father’s parental rights was in the

       Children’s best interests. In determining what is in the best interests of the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 14 of 21
       children, the trial court is required to look beyond the factors identified by DCS

       and to look to the totality of the evidence. McBride v. Monroe Cty. Office of Family

       & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In so doing, the court

       must subordinate the interests of the parent to those of the children. Id. The

       court need not wait until the children are irreversibly harmed before terminating

       the parent-child relationship. Id. The recommendation by both the FCM and

       CASA to terminate parental rights, in addition to evidence that the conditions

       resulting in removal will not be remedied, is sufficient to show by clear and

       convincing evidence that termination is in the child’s best interests. See Ramsey

       v. Madison Cty. Dep’t of Family and Children, 707 N.E.2d 814, 818 (Ind. Ct. App.

       1999) (concluding that a counselor’s testimony that it would be in the child’s

       best interest to terminate the parent-child relationship, “along with the evidence

       that the condition will not be remedied and that the relationship poses a threat

       to Child” was sufficient to show by clear and convincing evidence that

       termination was in child’s best interest).


[28]   Evidence was presented at the TPR hearing that when the Children were in

       Father’s care, they experienced trauma and that, after being removed from

       Father’s care and placed in foster homes, the Children showed significant signs

       of improvement in their behavior and overall well-being. For example, Dr.

       Sibilla conducted psychological evaluations of the Children and determined

       that the Children suffered from “Significant Trauma Disorder made worse by

       the impulsivity association with ADHD and then the Oppositional Defiant




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 15 of 21
       Disorder.” Tr., Vol. 2 at 25.           The Children’s family service coordinator,

       Karen Young, observed that when she first began meeting with Se.W., the child


               had a lot of anxiety. There was aggression. She was angry a lot,
               very, very impulsive. . . . Now[, after participating in the skills
               training,] she’s doing really good. It took us a while. . . . She
               struggled in all of [her family placements], especially building
               relationships with people. That was her biggest hangup [sic] is
               trust, and the family that she’s in now[,] she has developed a very
               strong bond with. She is at the top of her class in school and you
               can see her smiling all the time.


       Id. at 42-43. Regarding St.W., Young testified that the child had “a lot of

       anxiety. She had some aggression. . . . [St.W.] did a lot of self stimulating [sic]

       . . . . She would sit on the floor or on the heel of her foot and when she was

       overly anxious, especially in a group situation[,] and stimulate her private areas.

       It was a self-calming skill for her.” Id. at 44-45. Young further testified that

       after working with St.W., Young “saw a lot of growth in [St.W.] in that short

       period of time. . . . [She] is now at grade level reading. . . . [S]he’s able to trust

       the foster family that she’s with and have those conversations when she’s

       anxious or nervous or afraid of something.” Id. at 45-46. Young also testified

       that “[b]oth girls are afraid that [Father will] come and take them. . . . [A]nd

       both girls have been very consistent in saying they don’t ever want to go home

       with him.” Id. at 48.


[29]   The mental health therapist testified that when she began therapy sessions with

       St.W., the child would soil herself when she talked about the trauma she

       experienced when she was under Father’s care. The therapist further testified

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 16 of 21
       that when the therapy sessions ended, she saw St.W. “growing into a [sic] more

       of a healthier child in a loving [foster] home learning to trust and security. . . .

       She’s doing great in school. She’s learning to express herself, able to write her

       feelings down in a journal each day.” Id. at 72-73.


[30]   At the TPR hearing, Father testified that he had been steadily employed for the

       last four years, working first as an automotive seat upholsterer and later as a

       machine operator. However, regarding maintaining stable housing, Father

       testified that in the six months prior to the hearing, he lived with his mother for

       three months and then with his fiancée for three and a half months. At the time

       of the hearing, he resided in a home with his fiancée, seven children, and his

       fiancée’s ex-husband. As for keeping FCM Banghart informed of any changes

       of address, Father testified that he had been unable to notify the FCM of his

       change of address because his “phone ha[d] been shut off for about a month[.]”

       Id. at 127.


[31]   The CASA supported the termination of Father’s parental rights and adoption

       of the Children by their foster families. She testified as follows regarding the

       Children’s well-being since being removed from Father’s care:


               [Se.W.], at the beginning of the school year they did testing that’s
               supposed to be like the base-line standardized testing and she got
               the highest grade out of everybody in her class because she did a
               lot of workbooks and worked with the foster parents over the
               summer while she was there. [St.W.] is doing a lot better. . . .
               [S]he’s very close to one of her foster brothers. I mean, she’s
               close with the whole family but very close with the one that’s
               closest in age with her.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 17 of 21
                                                      *****


               Early on both of [the Children] were very angry, very obstinate,
               didn’t take direction well. I also saw some aggression with
               family pets and different things like that and I haven’t witnessed
               any of that. They’re both very polite and respectful when I see
               them now. [Se.W.], specifically, has told me that she likes
               working with animals and she has a lot of animals in the home
               that she lives in now and she’s told me how, you know, that she’s
               learned that you can’t be mean to them just like you can’t be
               mean to people, so it’s been really good for them.


                                                      *****


               Like I said before, it seems like [the Children] really have a
               difficult time when things change or they are unsure. They’ve
               both asked and stated that they’re worried that somebody is
               going to take them away from where they are now and that
               things are going to change again because they’ve had so many
               different placements.


                                                      *****


               They really need that consistency and permanency so that they
               know that they’re safe and that they can move forward with their
               progress.


       Id. at 63-64.


[32]   FCM Banghart also supported termination of Father’s parental rights. She

       testified as follows regarding the concerns for the Children’s well-being if

       Father’s rights were not terminated:


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 18 of 21
               I think these children need to feel safe and stable. They have
               done very well in the placements that they are in. I’ve seen them
               grow and although they still have issues with bed wetting and
               nightmares and things like that, they have been able to verbalize
               their feelings. They have improved in several areas of their life,
               however, knowing that they have made statements that they are
               afraid of [F]ather taking them and they have had the reactions
               they have when they’ve discussed the alleged abuse, that those
               issues have not been resolved for them to provide safety and
               stability.


       Id. at 84.


[33]   In light of the evidence presented, we find that the probate court’s conclusion

       that termination of Father’s parental rights was in the Children’s best interests is

       supported by clear and convincing evidence.


                                              C. Due Process
[34]   Father also briefly contends that his right to due process was violated. He

       maintains that he was “denied due process in the underlying CHINS case

       because he was not allowed to have contact with his children unless the

       therapists recommended it[,]” however, he “could not progress in therapy

       unless he admitted to the allegations of inappropriate touching[.]” Appellant’s

       Br. at 11. According to Father, “[t]his ‘coerced’ admission may have allowed

       [him] to see his children, and it would have violated his right not to incriminate

       himself, protected by the Fifth Amendment to the United States Constitution




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 19 of 21
       and the Indiana Constitution.”4 Id. Father also takes issue with DCS’s failure

       to arrange for Father to participate in a second psychological evaluation. 5


[35]   However, beyond these broad assertions, Father fails to make any specific

       arguments regarding the alleged violations of his due process rights, and he cites

       no authority in making his assertions. Therefore, we find Father has waived

       these arguments on appeal, as he failed to support them with cogent argument.

       See Ind. App. Rule 46(A)(8)(a) (requiring contentions to be “supported

       by cogent reasoning” and “citations to the authorities, statutes, and the

       Appendix or parts of the Record on Appeal relied on”).



                                                 Conclusion
[36]   Based on the foregoing, we conclude DCS presented sufficient evidence that

       there is a reasonable probability that the reasons for the Children’s removal

       from Father’s care will not be remedied and conclude that the totality of the

       evidence supports the probate court’s conclusion that termination of Father’s




       4
         Although Father stopped believing the Children were lying and, at some point, came to the realization that
       “something” had happened to them, he did not admit to sexually abusing them. However, even if Father
       had chosen to avail himself of the Fifth Amendment privilege, we remind him that he “does so at his peril”
       because the Fifth Amendment does not forbid adverse inferences against a party to a civil proceeding who
       refuses to testify in that proceeding. See Baxter v. Palmigiano, 425 U.S. 308, 318 (1976) (“the Fifth
       Amendment does not forbid adverse inferences against parties to civil actions when they refuse to testify in
       response to probative evidence offered against them”); see also Hardiman v. Cozmanoff, 4 N.E.3d 1148, 1152
       (Ind. 2014).
       5
         After completing Father’s initial psychological evaluation, Dr. Sibilla recommended that Father participate
       in therapy and then complete a second psychological evaluation. The second psychological evaluation did
       not occur.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019                   Page 20 of 21
       parental rights is in the Children’s best interest. The judgment of the probate

       court terminating Father’s parental right is therefore affirmed.


[37]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3154 | June 14, 2019   Page 21 of 21